NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALVIN M. NAVARRO,                               Nos. 15-70667
                                                     15-71796
                Petitioner,
                                                Agency No. A206-408-295
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petitions for Review of Orders of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      In these consolidated petitions for review, Alvin M. Navarro, a native and

citizen of Guatemala, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders dismissing his appeal from an immigration judge’s decision

denying his application for cancellation of removal, and denying his motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). In

No. 15-70667, we deny in part and dismiss in part the petition for review, and in

No. 15-71796, we deny the petition for review.

      Navarro’s contention that the BIA did not use the proper standard in making

its hardship determination is not supported, where the record shows the BIA

conducted a future-oriented analysis. See Figueroa v. Mukasey, 543 F.3d 487, 497-

98 (9th Cir. 2008) (agency must conduct a “future-oriented analysis” in

determining whether “removal would result in an exceptional and extremely

unusual hardship” to qualifying relatives) (emphasis in original).

      We lack jurisdiction to review the agency’s discretionary determination that

Navarro failed to show exceptional and extremely unusual hardship to a qualifying

relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      Navarro has waived any challenge to the BIA’s denial of his motion to

reopen. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not

raised in an opening brief are waived).

      IN No. 15-70667; PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

      IN No. 15-71796; PETITION FOR REVIEW DENIED.




                                          2                                    15-70667
                                                                               15-71796